DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Kaminski on 9/24/2021.
The application has been amended as follows: 
	
	In claim 3 on line 1, please delete “4-methyl-1-pentene polymer according to claim 1” and insert “molded article according to claim 5” in its place

Please cancel claims 1, 2, and 4


Allowable Subject Matter
Claims 3 and 5-19 are allowed.


The following is an examiner’s statement of reasons for allowance:

Specifically applicants’ argument that there is no basis to conclude by the preponderance of the evidence that the polymer made according to the steps according to either Futoshi or Hiroshiko would inherently possess the Mz/Mw claimed.  Based on the evidence of record and the evidence in the Declaration filed 9/15/2021, the preponderance of the evidence would suggest that Futoshi and Hiroshiko would not possess the Mz/Mw claimed.
With regard to the rejection based upon Futoshi in view of Satoh, there would have been no reason to combine the prior art references because the polymer of Satoh of is an ethylene-based polymer while the polymer of Futoshi is a 4-methyl-1-pentene based polymer.  There is no rationale to have made the 4-methyl-1-pentene based polymer of Futsohi have the Mz/Mw ratio based upon an ethylene-based polymer.  This is an improper hindsight rejection and there would have been no predictability in the combination of references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796